Exhibit FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PARTNERS' AGREEMENT by and among BLACKSTONE UTP CAPITAL PARTNERS L.P., BLACKSTONE UTP CAPITAL PARTNERS A L.P., BLACKSTONE UTP OFFSHORE CAPITAL PARTNERS L.P., BLACKSTONE FAMILY MEDIA PARTNERSHIP III L.P., BLACKSTONE UTP CAPITAL LLC, BLACKSTONE UTP CAPITAL A LLC, BLACKSTONE UTP OFFSHORE CAPITAL LLC, BLACKSTONE FAMILY MEDIA III LLC, UNIVERSAL CITY PROPERTY MANAGEMENT II LLC and UNIVERSAL STUDIOS, INC. Dated as of October 22, 2009 FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PARTNERS' AGREEMENT This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PARTNERS' AGREEMENT (the "First Amendment") is made and entered into as of October 22, 2009, by and among (a) Blackstone UTP Capital Partners L.P., a Delaware limitedpartnership ("Blackstone UTP"), Blackstone UTP Capital Partners A L.P., a Delaware limited partnership ("Blackstone UTP A"), Blackstone UTP Offshore Capital Partners L.P., a Cayman Islands exempted limited partnership ("Blackstone Offshore"), Blackstone Family Media Partnership III L.P., a Delaware limited partnership ("Blackstone FMP"), Blackstone UTP Capital LLC, a Delaware limited liability company ("UTP LLC"), Blackstone UTP Capital A LLC, a Delaware limited liability company ("UTP A LLC"), Blackstone UTP Offshore Capital LLC, a Delaware limited liability company ("Offshore LLC") and Blackstone Family Media III LLC ("Family LLC" and, together with Offshore LLC, UTP A LLC, UTP LLC, Blackstone FMP, Blackstone Offshore, Blackstone UTP A and Blackstone UTP, collectively, the "Blackstone Partners" and individually, each a "Blackstone Partner"), on the one hand, and (b) Universal Studios, Inc., a Delaware corporation ("Universal Parent") and Universal City Property Management II LLC, a Delaware limited liability company ("UniCo II," and collectively with Universal Parent, the "NBCU Parties" and individually, each an "NBCU Party"), on the other hand.The terms "Blackstone Partners" and "NBCU Parties" include the successors-in-interest, respectively, of the Blackstone Partners and the NBCU Parties.Each of the aforementioned entities is referred to as a "Party," and all of them are collectively referred to as "Parties." W I T N E S S E T H: WHEREAS, the Parties hereto and/or their predecessors have entered into the Second Amended and Restated Partners' Agreement dated as of December 9, 2004 (the "Partners' Agreement"); and WHEREAS, the Blackstone Partners and the NBCU Parties desire to amend the Partners' Agreement upon the terms and subject to the conditions set forth in this First Amendment; NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements hereinafter set forth, and intending to be legally bound hereby, the Parties agree as follows: 1.Certain Defined Terms.Words and phrases which are introduced by initial capitals and which are not otherwise defined in this First Amendment shall have the same meaning as in the Partners' Agreement. 2.Amendments to Section 1. 2.1Section 1 of the Partners' Agreement shall be amended to include the following defined terms: "1.4 "First Amendment" means the First Amendment to this Agreement, dated as of
